FILED
                             NOT FOR PUBLICATION                            JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDITH ROSSANA RAMIREZ-                           No. 10-71310
SAGASTUME,
                                                 Agency No. A072-509-545
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges

       Edith Rossana Ramirez-Sagastume, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from the immigration judge’s (“IJ”) decision denying her application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and review de novo its legal conclusions.

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the

petition for review.

       Ramirez-Sagastume testified that an unidentified man approached her on

three occasions, told her to stop her political activities, and threatened her with

death on at least one of these occasions. Based on these incidents, substantial

evidence supports the IJ’s finding that petitioner has not established past

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing

alone...constitute past persecution in only a small category of cases, and only when

the threats are so menacing as to cause significant actual suffering or harm.”)

(internal quotations omitted). Substantial evidence also supports the agency’s

finding that Ramirez-Sagastume failed to establish a well-founded fear of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative). Therefore, Ramirez-Sagastume’s asylum

claims fails.




                                                                                  10-71310
      Because Ramirez-Sagastume failed to establish eligibility for asylum, she

necessarily fails to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Lastly, substantial evidence supports the agency’s finding that Ramirez-

Sagastume has not established that she faces a risk of torture if she returns

Guatemala. See Santos-Lemus, 542 F.3d at 747-48. Accordingly, Ramirez-

Sagastume’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                                                                10-71310